          Case 1:18-cv-01187-NONE-GSA Document 31 Filed 06/01/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11     KEVIN ALLEN,                             1:18-cv-01187-NONE-GSA-PC
12                   Plaintiff,                 ORDER DENYING MOTION FOR
                                                APPOINTMENT OF COUNSEL
13           vs.                                (ECF No. 29.)
14     V. BENTACOURT, et al.,
15
                      Defendants.
16

17
            On May 11, 2020, Plaintiff filed a motion seeking the appointment of counsel. Plaintiff
18
     does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113
19
     F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent Plaintiff
20
     pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
21
     District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the
22
     court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113
23
     F.3d at 1525.
24
            Without a reasonable method of securing and compensating counsel, the court will seek
25
     volunteer counsel only in the most serious and exceptional cases. In determining whether
26
     “exceptional circumstances exist, the district court must evaluate both the likelihood of success
27
     of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
28
     complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

                                                     1
          Case 1:18-cv-01187-NONE-GSA Document 31 Filed 06/01/20 Page 2 of 2



 1          Plaintiff asserts that he has a learning disability, dyslexia, and a low reading score of 0.7.
 2   While these circumstances make litigation challenging, they do not make Plaintiff’s case
 3   exceptional under the law. At this early stage of the proceedings, the court cannot make a
 4   determination that Plaintiff is likely to succeed on the merits.        Plaintiff’s First Amended
 5   Complaint was dismissed on December 11, 2019, for failure to state a claim, with leave to amend
 6   and to date, Plaintiff has not filed a Second Amended Complaint. Thus, there is no complaint on
 7   record in this case for which the court has found a cognizable claim. Moreover, based on the
 8   record in this case, it appears that Plaintiff is able to adequately articulate his claims.
 9   Furthermore, Plaintiff’s conditions of confinement claim, alleging that his toilet overflowed onto
10   the floor of his cell, is not complex. Therefore, Plaintiff’s motion for appointment of counsel
11   shall be denied, without prejudice to renewal of the motion at a later stage of the proceedings.
12          Accordingly, for the foregoing reasons, Plaintiff’s motion for the appointment of counsel
13   is HEREBY DENIED, without prejudice.
14
     IT IS SO ORDERED.
15

16      Dated:     June 1, 2020                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
